WO                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA




KENDALL DEALERSHIP HOLDINGS, LLC, )
                                         )
                 Plaintiff,              )
                                         )
      vs.                                )
                                         )
WARREN DISTRIBUTION, INC., a Nebraska )
Corporation,                             )
                                         )                No. 3:18-cv-0146-HRH
                 Defendant.              )
_______________________________________)
                                         )
WARREN DISTRIBUTION, INC.,               )
                                         )
                 Third-party plaintiff,  )
                                         )
      vs.                                )
                                         )
ELECTRONIC COMPONENTS                    )
INTERNATIONAL, INC. and ELECTRICAL )
COMPONENTS CANADA, INC.,                 )
                                         )
                 Third-party defendants. )
_______________________________________)



                                      ORDER

                  Motion to Exclude Expert Testimony of Sean Shideh

      Defendant Warren Distribution Inc. and third-party defendants Electrical Components

International, Inc. and Electrical Components Canada, Inc. move to exclude the testimony



                                          -1-


       Case 3:18-cv-00146-HRH Document 223 Filed 04/13/21 Page 1 of 4
of expert Sean Shideh.1 This motion is opposed by plaintiff Kendall Dealership Holdings,

LLC.2 Oral argument was requested and has been heard.

       This case arises out of claims that some 8,000 engine block heaters which plaintiff

purchased from Warren were defective. Warren allegedly purchased the engine block heaters

from ECI and the engine block heaters were allegedly manufactured by ECC.3 Plaintiff

contends that it first became aware that there might be a problem with the 913 engine block

heater in late 2017/early 2018 when customers reported vehicle fires that appeared to be

connected to their engine block heaters.

       Plaintiff commenced this case on May 22, 2018. Plaintiff asserts breach of contract,

UTPA, breach of the implied warranty of merchantability, and breach of the implied warranty

of fitness for a particular purpose claims against Warren. Plaintiff seeks actual, consequen-

tial, and punitive damages.

       Plaintiff retained Sean Shideh, an automotive/mechanical engineer, as an expert

witness. Shideh was retained

               to review a large volume of documents and advise if a defect in
               an engine block heater (EBH), under part number PU140-00913
               (913), that was designed, manufactured, and distributed by ECI,
               ECC, and Warren Distribution was the root cause of fire




       1
       Docket No. 130; Docket No. 137.
       2
       Docket No. 161.
       3
       Third Party Complaint at 3, ¶ 8, Docket No. 21.

                                             -2-


           Case 3:18-cv-00146-HRH Document 223 Filed 04/13/21 Page 2 of 4
               incidents that occurred in some Toyota vehicles in Canada and
               Alaska in 2016 and 2017.[4]

Prior to being retained as an expert by plaintiff, Shideh had investigated five or six

vehicle fires in Alaska on behalf of Federated Insurance, plaintiff’s insurer.

       ECC/ECI and Warren (referred to herein as “defendants”) move to exclude Shideh’s

expert testimony as a sanction for several discovery violations. First, defendants contend that

Shideh’s expert report failed to meet the requirements of Rule 26(a), which requires an

expert’s report be “sufficiently complete [so] as to include the substance of what the expert

is expected to give in direct testimony, and the reasons for such testimony.” Wilderness

Development, LLC v. Hash, Case No. CV 08–54–M–JC, 2009 WL 564224, at *5 (D. Mont.

March 5, 2009) (citation omitted). Second, defendants argue that Shideh obstructed

discovery by failing to preserve engine block heaters from all or some of the vehicles he

inspected. Third, defendants argue that plaintiff failed to timely disclose several reports

which Shideh did for Federated and several third-party reports concerning inspections of

vehicle fires. As to the second and third arguments, defendants contend that

               FRCP 26(f)(3) covers the parties’ Scheduling and Planning
               Report, which includes the court’s subsequent Scheduling and
               Planning Orders. The Parties have submitted multiple Schedul-
               ing and Planning Reports to the court, which have been incorpo-
               rated into Scheduling and Planning Orders. Thus, the parties’
               responses to discovery and submission of expert reports is




       4
        Shideh Expert Report at 1, Exhibit A, Joint Motion to Strike [etc.], Docket No. 128.

                                             -3-


           Case 3:18-cv-00146-HRH Document 223 Filed 04/13/21 Page 3 of 4
               pursuant to court orders and subject to sanction under FRCP
               37(b).[5]

       The instant motion is a discovery motion, not a motion in limine as defendants

contend. The Supreme Court has defined a motion in limine as “any motion, whether made

before or during trial, to exclude anticipated prejudicial evidence before the evidence is

actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2 (1984). Defendants are not

seeking to exclude Shideh’s testimony because it is prejudicial; they are seeking to exclude

his testimony as a sanction for discovery violations. As a discovery motion, the instant

motion is untimely. The deadline for filing discovery motions was October 16, 2020.6 The

instant motion was filed on October 19, 2020. Thus, defendants’ motion to exclude Shideh’s

testimony is denied as untimely.

               DATED at Anchorage, Alaska, this 13th day of April, 2021.

                                                  /s/ H. Russel Holland
                                                  United States District Judge




       5
       Joint Motion in Limine to Exclude Testimony of Expert Sean Shideh at 39, Docket
No. 130.
       6
       Order re Joint Motion for Extension of Time; Motion to Late File at 2, Docket No.
135.

                                            -4-


           Case 3:18-cv-00146-HRH Document 223 Filed 04/13/21 Page 4 of 4
